Citation Nr: 0008996	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-09 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder with nausea due to an undiagnosed illness.

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

4.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

5.  Entitlement to service connection for a respiratory 
disorder to include nosebleeds, and sinusitis due to an 
undiagnosed illness.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve and 
the Army National Guard.  He also served on active duty from 
October 1990 to May 1991 with service in the Persian Gulf.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Nashville, Tennessee 
and Muskogee, Oklahoma.  The case was certified by the 
Muskogee, Oklahoma RO.

The appellant withdrew his claim for service connection for 
hair loss, to include as due to undiagnosed illness, before 
the undersigned at a February 1999 hearing.


FINDINGS OF FACT

1.  The veteran's skin rash is related to his military 
service.

2.  The claims of entitlement to service connection for 
gastrointestinal and respiratory disorders, to include as due 
to undiagnosed illnesses, are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The veteran's skin rash was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claims of entitlement to service connection for 
gastrointestinal and respiratory disorders are not well 
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service records show that the appellant's active service 
from October 1990 to May 1991 was in support of Operation 
Desert Shield/Storm and that he served in Southwest Asia for 
over four months.  

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury incurred in or 
aggravated during active service, or which, for certain 
diseases defined as chronic, were initially manifested to a 
degree of 10 percent or more within an applicable presumptive 
period following active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 
3.307, 3.309 (1999).  In addition, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA), or from injury incurred or aggravated 
while performing inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110 (West 1991 & Supp. 1998).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In view of the veteran's contentions, consideration must also 
be given as to whether his claimed disabilities are the 
result of undiagnosed illness resulting from his 
participation in the Persian Gulf War.  38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1999).  A Persian Gulf 
War veteran is entitled to compensation if there are 
objective indications of chronic disability resulting from an 
illness or combination illnesses manifested by various signs 
or symptoms, including, but not limited to:  fatigue; signs 
or symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.

The regulation provides that compensation shall not be paid 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  Id.

As a preliminary matter, in each instance the Board must 
determine whether an appellant has submitted evidence of a 
well-grounded claim, that is, whether a claim is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, 5 Vet. App. at 
92; Tirpak, 2 Vet. App. at 610-11.  The Court has stated that 
the quality and quantity of the evidence required to meet the 
statutory burden depends upon the issue presented by the 
claim.  Grottveit.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  38 C.F.R. § 
3.303(b).

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In a recent precedent opinion, VA General Counsel held that a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires submission of some 
evidence of:  (a) active military, naval or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

Skin rash

The appellant does not contend that the issues on appeal 
developed during ACDUTRA or INACDUTRA service.  Rather, he 
maintains that rashes appeared on his body after he arrived 
in the Persian Gulf some time around January 1991, and that a 
skin disorder has persistent ever since.  In this regard, the 
appellant's April 1991 discharge examination report shows a 
diagnosis of tinea pedis, and a July 1991 service outpatient 
treatment record reveals a diagnosis of tinea cruris.  In 
August 1993, he was diagnosed by VA with folliculitis, and at 
the appellant's March 1994 VA compensation examination he was 
diagnosed with skin lesions of questionable etiology. 

According to a July 1994 dermatological outpatient treatment 
record from the McAlester Regional Health Center, an examiner 
noted that the appellant had folliculitis which appeared to 
be related to Desert Storm.  Also, a record apparently from 
1995 notes that the appellant had folliculitis "due to 
immunizations" received in Desert Storm.  Subsequent medical 
evidence cumulatively shows diagnoses of folliculitis and 
dermatitis.  

In light of the July 1994 McAlester Regional Health Center 
examiner's finding linking the disorder to the appellant's 
Gulf War service, and in the absence of any competent 
evidence preponderating against that opinion, the Board holds 
that the medical evidence supports a finding that the 
veteran's skin diagnosed as folliculitis, was incurred in 
active service.  Thus, entitlement to service connection for 
folliculitis on a direct basis is warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

Given that this issue has been granted on a direct basis, no 
analysis pursuant to 38 C.F.R. § 3.317 is necessary.

Gastrointestinal and respiratory disorders

The veteran's service medical records reveal no complaints or 
findings pertaining to a gastrointestinal disorder.  With 
respect to the claim of entitlement to service connection for 
a respiratory disorder, in April 1991 the veteran was 
diagnosed with chronic bilateral maxillary sinusitis, and a 
history of a chronic sinus infection since November 1990 was 
noted at the time.  An X-ray study showed cloudiness in both 
maxillary sinuses.  At his discharge from active duty 
clinical evaluation was negative for a respiratory 
abnormality.

Postservice VA outpatient treatment records from December 
1992 show that an episode of epistaxis (nosebleeds) and 
sinusitis had resolved.  In June 1993, he was diagnosed with 
acute sinusitis, and in December 1993 with pneumonia.  A 
November 1994 VA orthopedic examination report diagnosed 
recurrent respiratory infections and rule out immune 
dysfunction.  According to an August 1996 Persian Gulf 
examination report, the veteran had probable allergic 
rhinitis.  Finally, in a September 1997 VA examination report 
no organic evidence of nosebleeds was found.

Postservice the appellant further presented gastrointestinal 
complaints which were assessed as dyspepsia in June 1993, as 
peptic ulcer disease in November 1994, and as an acute upper 
gastrointestinal bleed probably secondary to a Mallory-Weiss 
tear in November 1994.  In March 1995, VA administered a 
flexible sigmoidoscopy that was negative for pathology.  
Still, subsequent VA medical records show findings of peptic 
ulcer disease, and his private medical provider, Dr. 
Woodruff, D.O., diagnosed chronic gastritis in a letter 
received by the RO in February 1996.  

Significantly, however, with respect to both gastrointestinal 
and respiratory disorders, there is no medical evidence 
relating either disability to service.  While the veteran 
argues, in part, that he has chronic sinusitis due to his 
active duty service, the record shows that sinusitis is not 
currently manifest, and in any event the disorder was never 
linked to service by competent medical evidence.  Likewise, 
while the veteran has been diagnosed postservice with a 
peptic ulcer the law requires more than competent evidence of 
current disability, it requires competent evidence linking 
the disorder to service in order for a claim to be well 
grounded. Caluza.  Therefore, without competent evidence 
linking any gastrointestinal and/or respiratory disorder to 
service these claims are not well grounded.

The Board is left with the contentions of the veteran, his 
friends, and family that these conditions are causally 
related to service.  The veteran cannot, however, meet his 
initial burden of presenting a well-grounded claim by relying 
on these opinions as to medical matters because he, along 
with his friends and family, is not competent to offer medial 
opinions due to his lack of medical training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the veteran 
has submitted no cognizable evidence in support of his 
appeal, the claims of entitlement to service connection for 
gastrointestinal and respiratory disorders are not well 
grounded and must be denied.  

Regarding the regulations pertaining to service in Southwest 
Asia during the Persian Gulf War, the Board notes that 
compensation is not available with respect to these claims 
because peptic ulcer disease and sinusitis are known clinical 
diagnoses.  Application of the presumptive provisions of 
38 C.F.R. § 3.317 is precluded because the regulation 
requires that the claimed disability result from an 
undiagnosed illness.  Furthermore, with respect to the claim 
for nosebleeds there was no evidence of nosebleeds on the 
recent September 1997 VA examination report.  Thus, there is 
no objective indication that the veteran experiences chronic 
nosebleeds due to an undiagnosed illness that is medically 
linked to his Persian Gulf service.  Therefore, the claims 
are not well grounded.

The Board acknowledges that the appellant has indicated that 
some of his service medical records are missing.  In this 
regard, the RO has repeatedly attempted to obtain his records 
from various sources, to include Reserve and National Guard 
units.  As a result, the RO did obtain service medical 
records from his Persian Gulf service, to include the April 
1991 separation examination report.  Nevertheless, even 
assuming that there still are missing service medical 
records, discovering those records would not change the 
outcome in this case.  As detailed in the analysis above, 
there is no medical evidence linking any current 
gastrointestinal or respiratory disorder to either service or 
to an undiagnosed illness, to include his service in the 
Persian Gulf service.  Without such evidence, the claims are 
not well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no competent evidence to support his claims, 
the Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims are well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefits sought on appeal are 
denied.  

Although the Board has disposed of the foregoing claims on a 
ground different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for a skin rash is granted.

Entitlement to service connection for a gastrointestinal 
disorder to include nausea and due to an undiagnosed illness; 
and to a respiratory disorder, to include as due to 
undiagnosed illness, as well as sinusitis, and nosebleeds, is 
denied.


REMAND

Initially, the Board finds that the remaining issues are 
well-grounded claims, however, further development is 
required.

To begin with, the Board observes that various medical 
examiners have diagnosed the appellant with PTSD resulting 
from his military service in the Persian Gulf.  The record, 
however, does not verify that the appellant engaged in 
combat.  Nevertheless, the appellant has identified several 
traumatic experiences during his tour of duty in the Persian 
Gulf, which, if verified, possibly could establish a basis 
for granting service connection.  In this regard, his 
stressor statements he described a number of events, to 
include witnessing a female military friend raped by other 
soldiers in his unit, being harassed by a senior officer, and 
witnessing a number of dead enemy bodies decomposing in the 
desert.

Unfortunately, a review of the record reveals that the RO did 
not attempt to corroborate and verify any of the appellant's 
assertions regarding his claimed stressors.  The Court has 
held that an attempt should be made to verify an appellant's 
stressors if diagnosed with PTSD.  See Cohen v. Brown, 10 
Vet. App 128 (1997).  Hence, as the claim is well grounded, 
the Board finds that an attempt to verify these assertions is 
necessary to fulfill the mandated duty to assist under 38 
U.S.C.A. § 5107(a).

With respect to the claims of entitlement to service 
connection for headaches and joint pain, to include due to 
undiagnosed illnesses, the service medical records do not 
reveal pertinent complaints or findings.  Postservice, in 
November 1994, the appellant was diagnosed with probably 
muscle tension headaches, cervical spine and left knee 
symptoms, rule out degenerative disease.  Significantly, in 
December 1996 a Southwestern Medical Center neurologist noted 
that the appellant complained of joint pain, severe 
headaches, and PTSD, and concluded that a great deal of the 
appellant's complaints stemmed from his postulated "Gulf War 
Syndrome."  While an anxiety or somatoform disorder were 
also suggested, this finding is sufficient to well ground 
these claims.  Hence, VA must fulfill the duty to assist.  38 
U.S.C.A. § 5107.  

Finally, in June 1996, the appellant expressed disagreement 
with the RO's May 1996 decision regarding the issues of 
entitlement to service connection for a left knee disorder, 
depression, general malaise and fatigue, and memory loss, to 
include as due to undiagnosed illness.  It does not appear, 
however, that the appellant has been issued a statement of 
the case concerning these claims.  Accordingly, in accordance 
with Manlicon v. West, 12 Vet. App. 238 (1999), these issues 
must be remanded to the RO for appropriate action.  These 
issues should be returned to the Board only if the claims are 
perfected with a timely substantive appeal.  See In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997).

Therefore, this case is REMANDED for the following actions:

1.  The RO should issue the veteran a 
statement of the case with respect to the 
issues of entitlement to service 
connection for a left knee disorder, 
depression, general malaise and fatigue, 
and memory loss, to include as due to 
undiagnosed illness.  The RO must notify 
the veteran in writing that pursuant to 
38 C.F.R. § 20.302(b) (1999), he has 60 
days from the date that the RO mailed the 
statement of the case to him, to file a 
substantive appeal. 

2.  The RO should contact the appellant 
and his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors, to 
specifically include such detail as the 
dates, precise locations, and an itemized 
description of events, exact units 
involved, names of sexual assault 
victims, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  This information 
should include all known details 
regarding the incidents described by the 
appellant in his testimony and written 
statements.

The appellant is hereby informed that the 
Court has held that asking him to provide 
the underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

3.  After receipt of the appellant's 
response (or after a reasonable time has 
passed with no response from the 
appellant), the RO should prepare a 
summary report of all the claimed 
stressors.  This summary, a copy of the 
appellant's DD 214 and all associated 
service documents should then be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150.  
The USASCRUR should be requested to 
verify the occurrence of the incidents 
and any indication of the appellant's 
involvement therein.  This development 
must be undertaken even if the appellant 
fails to provide any additional 
information concerning his claimed 
stressors.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

5.  Then, if a stressor is verified, the 
RO should arrange for the appellant to be 
seen for a psychiatric examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  In determining whether or 
not the appellant has PTSD due to an in-
service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that PTSD was caused by an in-service 
stressor, he or she must identify which 
stressor detailed is responsible for the 
conclusion.  

6.  The RO should schedule the veteran 
for a general medical examination in 
order to determine the nature and 
etiology of any disorder manifested by 
headaches and or joint pain.  All 
necessary tests and studies should be 
accomplished, and the clinical findings 
must be reported in detail.  The entire 
claims file and a copy of this REMAND 
must be made available to the examiner 
for review both prior to, and during the 
examination.  Following the examination 
the examiner must offer an opinion 
whether it is at least as likely as not 
that either headaches and/or joint pain 
are related to the veteran's active duty 
service, to include due to an undiagnosed 
illness.  A complete rationale must be 
presented for any opinion offered.  The 
examination report must be typed.

7.  The appellant must be given complete 
written notice of the precise date, time 
and place for the examination, to include 
advising him of the consequences of 
failure to report, as well as a 
discussion of 38 C.F.R. § 3.655(b) 
(1999), and the decision in Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997).  If 
he fails to report for the examination, 
this fact must be noted in the claims 
folder and a copy of the written notice 
of examination or refusal to report 
notice, whichever is applicable, must be 
associated with the claims folder.

8.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate any remaining issues on appeal 
in light of relevant laws, regulations 
and decisions of the Court.  Cohen.  If 
the determinations remain unfavorable to 
the appellant, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.

The appellant need take no action until otherwise notified.  
While this case is in remand status, the appellant and his 
representative may submit additional evidence and argument on 
the appealed issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 

